Citation Nr: 1721196	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 22, 2014 for grant of service connection for right hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran had active service from March 1955 to November 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement (NOD) with this decision in September 2015, and perfected a timely appeal of this decision in April 2016.  

Statements dated in the April 2016 VA Form 9 and the April 2017 Informal Hearing Presentation draw into question whether the Veteran is seeking revision of the 1956 rating decision that first denied service connection for a right hip disability, based on clear and unmistakable error (CUE) in that decision.  If the Veteran is indeed seeking such revision, the Agency of Original Jurisdiction (AOJ) has not yet adjudicated whether revision is indicated and the question is not before the Board.  The AOJ should take appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's original claim of service connection for the right hip disability was received at the RO in November 1956, and denied in a December 1956 rating decision. 

2. In a July 1989 application, the Veteran requested that the RO reconsider its denial of his claim for service connection for a hip disorder.  The RO thereafter denied the Veteran's claim for service connection for the right hip disorder in the January 1990 rating decision.  The Veteran did not appeal the January 1990 rating decision within the one year appeal period. 

3. In February 1994, the Veteran filed another petition to reopen his claim for service connection for the right hip disorder.  In the September 1994 rating decisions, the RO confirmed and continued the denial of service connection for the Veteran's claim seeking service connection for the right hip disorder on the basis that new and material evidence had not been received sufficient to reopen the claim for service connection for a right hip disorder.  

4. On December 22, 2014, the RO received the Veteran's request to reopen his claim for service connection for a right hip disorder, which was subsequently granted and evaluated as 50 percent disabling (effective December 22, 2014) in the July 2015 rating decision.  

5.  Within one year of the appeal period, and specifically in a statement received at the RO in September 2015, the Veteran expressed his disagreement with the effective date assigned for the grant of service connection for the right hip disorder. .


CONCLUSION OF LAW

The criteria for an effective date earlier than December 22, 2014, for the grant of service connection for a right hip disorder, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran submitted his petition to reopen his claim for service connection for a right hip disorder on a VA Form 21-526EZ application form dated in December 2014.  Although a copy of the VCAA notice section of that form was not included in his submitted form, the Veteran signed Section V of the application (the Claim Certification and Signature section), which certified that he received notice attached to the application titled "Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits."  There is nothing in the evidence of record to indicate that the Veteran did not receive appropriate notice informing him as to the elements required to substantiate his claim, included in the form.  The Board thus concludes that the application form provided him with adequate notice.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal. The Veteran's service treatment records as well as his VA and private treatment records have been obtained and associated with the claims file.  In the May 2016 response to the VA's request for records, the Social Security Administration (SSA) indicated that the Veteran's SSA records had been destroyed.  However, the Veteran did submit to the AOJ a number of his own duplicate SSA records, to include the Notice of the Decision itself, and the medical records relied upon in reaching this decision.  38 C.F.R. § 3.159 (c)(2).  Additionally, the Veteran has submitted a number of written statements in support of his appeal. 

In addition, VA afforded the Veteran a VA hip and thigh examination in May 2015.  The examination report shows that the examination was adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the examination report reflects that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, rendered appropriate diagnoses and provided an opinion consistent with the remainder of the evidence of record.  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claim decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Analysis

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (q)(ii), (r) (2016).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a) (2016). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that December 22, 2014 is the correct date for the grant of service connection for the right hip disorder.  The Veteran's contentions amount to an attempt to appeal the 1956 rating decision but that appeal period has expired.  

The Veteran first presented his claim for service connection for a right hip disorder in an application received on November 16, 1956.  This claim was denied in a rating decision dated in December 1956.  The Veteran was notified of the December 1956 rating decision denying his claim and of his appellate rights; however, he did not submit a notice of disagreement (NOD) for this decision.  In general, rating decisions that are not timely appealed by submission of an NOD are final, unless there is receipt of unaddressed new and material evidence within the appeal period.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (b), 38 C.F.R. § 20.1103.  

The Veteran filed another claim for service connection for the right hip disorder in July 1989, more than thirty-three years after the December 1956 rating decision.  In an August 1989 letter, the Veteran was informed that his claim had been previously considered and denied, and to reconsider the previous decision, it was necessary for the Veteran to furnish new and material evidence which had not yet been previously considered.  In the January 1990 rating decision, the Veteran was informed that his claim for benefits had been disallowed because he failed to submit the evidence the RO had requested.  The Veteran was notified of this decision and of his appellate rights, and he was also informed that if he wished to reopen his claim, new and material evidence had to be received within one year from the date of the enclosed letter.  The Veteran did not submit NOD for this decision.  

The Veteran filed a subsequent petition to reopen his claim seeking service connection for the right hip disorder in March 1994.  In a September 1994 rating decision, the RO denied the petition to reopen the claim for service connection for a right hip condition on the basis that new and material evidence had not been received to reopen this claim.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit an NOD for this decision, nor was new and material evidence received within the appeal period.

The next document submitted by the Veteran was his December 22, 2014 application to reopen his claim for service connection for the right hip disorder.  Based on a 2015 VA medical opinion, the RO reopened the Veteran's claim, and granted service connection for the right hip disability in a July 2015 rating decision, assigning the effective date of December 22, 2014.  

The Board acknowledges that while some of the Veteran's service treatment records were associated with his file at the time of the December 1956 rating decision, additional copies of the service treatment records were associated with his VBMS claims file some time in 1957, and some of these records were not of record at the time of the December 1956 rating decision.  Pursuant to 38 C.F.R. § 3.156(c)(1), VA will reconsider the merits of a veteran's claim whenever it associates a relevant service department record that was in existence but not associated with the Veteran's file when VA decided the claim.  Although some of these service treatment records were not of record at the time of the December 1956 rating decision, it is undisputed that they were of record in 1957, and therefore, associated with the file at the time of the January 1990, September 1994 and July 2015 rating decisions.  Indeed, the September 1994 and July 2015 rating decisions listed the service treatment records as evidence that was considered when rendering these determinations.  Moreover, the July 2015 rating decision which granted service connection for the Veteran's right hip disability - based this determination on the July 2015 VA medical opinion, and not the additional service treatment records associated with the claims file in 1957.  As such, the award of service connection was not based on the additional service treatment records associated with the claims file in 1957, as reflected by the fact that the Veteran's claim was denied in subsequent rating decisions dated in January 1990 and in September 1994.  Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on service records related to the claimed in-service event, injury, or disease, is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.   In this case, since the award of service connection was based on the July 2015 VA positive medical opinion, and given that the Veteran's complete service treatment records had been associated with the claims file at the time of the January 1990 and September 1994 rating decisions, the Board finds that 38 C.F.R. §3.156(c) is not applicable with regard to whether the Veteran is entitled to an earlier effective date for the grant of service connection for the right hip disability.  

Based on a review of the claims file, the Board finds that the effective date of December 22, 2014, is the earliest effective date assignable for the Veteran's right hip disorder.  The crux of the Veteran's argument remains that he is entitled to an earlier effective date for the grant of service connection for the right hip disorder because the 1956 decision was incorrect.  The time to appeal that decision has expired.  As noted in the Introduction, at present there is no appeal of a denial of a request to revise the 1956 decision based on CUE before the Board.
 
Following the September 1994 rating decision, the Veteran did not file his petition to reopen the claim seeking service connection for a right hip disability until December 22, 2014, and there is no evidence that such grant was ultimately based on newly received service department records that had not been previously considered. Thus, at this time, there is no basis for establishment of an earlier effective date prior to December 22, 2014.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to December 22, 2014, for the grant of service connection for a right hip disorder.


ORDER

Entitlement to an earlier effective date prior to December 22, 2014, for the grant of service connection for a right hip disorder is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


